Exhibit 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of this 13th day of May, 2009
(the “Effective Date”) between SRA International, Inc. (“SRA”), a company with
its principal place of business located in Fairfax, Virginia, and Richard J.
Nadeau (the “Employee”).

WITNESSETH:

In consideration of the mutual promises and agreements of the parties hereto and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties hereto, it is agreed as follows:

WHEREAS, SRA is engaged in a highly competitive business and has expended
substantial amounts of money, time and expertise is developing, maintaining and
perfecting its services to its clients;

WHEREAS, the Employee wishes to be employed by and provide personal services to
SRA, in return for certain compensation; and

WHEREAS, the parties wish to set forth in this Agreement the basis and terms of
their employment relationship;

NOW, THEREFORE, the parties hereto agree as follows:

 

1. EMPLOYMENT: The Employee beginning as of June 1, 2009 will be employed as SRA
Chief Financial Officer and an SRA Executive Vice President; provided that, at
any time at the sole discretion of the President and Chief Executive Officer
(the “CEO”) of SRA, the Employee instead may be employed as managerial lead for
an operating sector of SRA or its affiliates reporting (at the discretion of the
CEO) to the President or to the Chief Operating Officer (herein referred to as
an “Operating Sector Leader”). In each case, the Employee’s employment will be
subject to a decision by SRA to end his employment at any time. This employment
is strictly at-will, meaning that SRA may terminate the employment relationship
at any time, with or without advance notice, for any reason or no reason. The
at-will nature of this employment relationship cannot be altered in any way
without an express written agreement signed by both the Employee and the CEO of
SRA. Nothing herein shall in any way limit the right of the CEO of SRA at his
sole discretion from time to time to establish or modify the SRA operating
sectors, and no rights shall be created as a consequence thereof. This Agreement
shall be subject to fulfillment to the satisfaction of SRA of the following
conditions precedent: (a) successful completion of a background investigation
and continued eligibility for the required security clearance; (b) execution of
a Nonstatutory Stock Option Agreement and a Restricted Stock Agreement;
(c) execution of a Non-Disclosure, Non-Solicitation and Assignment of Inventions
Agreement and other standard documentation for our new employees; and
(d) approval of the SRA Compensation Committee and of the SRA Board of
Directors.

 

- 1 -



--------------------------------------------------------------------------------

2. RESPONSIBILITIES AND OBLIGATIONS: Subject to the terms and conditions herein,
the Employee shall continue to serve in the capacity of Chief Financial Officer
reporting to the CEO (or, as provided in Section 1 above, as an Operating Sector
Leader reporting (at the discretion of the CEO) to the President or to the Chief
Operating Officer) and shall have such duties and responsibilities as the CEO
shall from time to time assign to him. The Employee shall devote his full time,
attention and energies to the business and interests of SRA. The Employee shall
not become involved with any other business entity, whether as an employee,
consultant, director or in any other capacity, without the prior written consent
of the CEO of SRA. This restriction on outside employment is not intended to
limit Employee’s service (without SRA liability or indemnity) on the Boards of
Directors of schools, community associations, or other similar nonprofit roles,
provided that there is no conflict between such outside activities and the
substance of his work on behalf of SRA or his commitment to full-time work on
behalf of SRA and provided that Employee notifies the CEO of SRA of his intent
to undertake such outside activities.

 

3. COMPENSATION AND BENEFITS: As compensation for the services to be provided
under this Agreement, the Employee shall be paid and provided certain benefits
as follows:

 

  (a)

Signing Bonus; Annual Salary; Bonus: SRA will pay the Employee a signing bonus
of $15,000 no later than June 30, 2009 and will pay the Employee an annual
salary of $390,000, subject to such terms and conditions as the CEO of SRA and
the Compensation Committee of the SRA Board of Directors (the “Compensation
Committee”) may specify. The Employee first will be eligible for a review of his
salary by the CEO of SRA and the Compensation Committee beginning at six months
following the date hereof. SRA may, in its sole discretion, also pay the
Employee a bonus of up to eighty percent (80%) of such annual salary, with the
amount of the bonus (if any) being determined based upon the achievement of
company and individual goals set by the CEO of SRA and the Compensation
Committee and otherwise subject to the terms and conditions of the Cash
Incentive Plan (which currently includes, without limitation, payments of
seventy percent (70%) of any awarded bonus during the calendar year of award,
followed by fifteen percent (15%) during each of the subsequent two years,
subject to continued employment), as such plan may be modified from time to time
in the sole discretion of the Compensation Committee. For FY09, Employee will be
eligible for a pro rata bonus based on period of employment with SRA during such
fiscal year (and otherwise on the foregoing terms and conditions.) Such signing
bonus, salary and bonus shall be payable in accordance with SRA normal payroll
practices, less such deductions and withholdings as are required by applicable
law and any additional tax withholdings or optional insurance deductible and
similar amounts as are requested by the Employee, and shall be subject to
periodic adjustment in accordance with procedures of the Compensation Committee
and the CEO of SRA. Should the Employee’s employment with SRA terminate for any
reason prior to the payment of all or any portion of any bonus under this
Subsection, then, except as otherwise expressly

 

- 2 -



--------------------------------------------------------------------------------

 

provided herein, the Employee will not be eligible to receive payment of such
bonus (or any unpaid portion thereof).

 

  (b) Special Grant of Restricted Stock and Stock Options: Subject to the SRA
Board of Directors’ approval at its next regular meeting (and no later than
October 1, 2009) and the Employee’s continued employment on the date of grant,
the Employee shall receive a grant of 6700 shares of restricted stock and 56,100
stock options (with exercise price as set by the SRA Board of Directors). The
terms and conditions set forth in the SRA 2002 Stock Incentive Plan and the
Employee’s award agreement (which the Employee agrees to execute as a condition
of the grants), including but not limited to eligibility, vesting (with vesting
to occur in equal annual amounts over a period of four years from the date of
award) and repurchase, shall govern all aspects of these grants. Any grants
described herein shall be reduced by such deductions and withholdings as are
required by applicable law. Employee will be eligible for any further annual
equity grants by the SRA Board of Directors (in its sole discretion) beginning
following FY10.

 

  (c) Other Benefits: The Employee shall be entitled to participate in all
employee benefit programs that other employees at the same level as the Employee
are entitled to participate in, subject to the eligibility requirements and
other provisions of such programs. SRA retains the right at any time to alter,
modify or terminate such benefits in its sole discretion and without advance
notice to the Employee.

 

  (d) Personal and Holiday Leave: The Employee shall be entitled to receive
personal and holiday leave in the same amount and under the same conditions as
SRA generally provides to its employees holding positions similar to that of the
Employee (currently expected to be annually twenty-five days of personal leave
and nine holidays); provided that SRA retains the right at any time to alter,
modify or terminate such leave benefits in its sole discretion and without
advance notice to the Employee.

 

  (e) “Double Trigger” Change in Control Vesting: If a Change in Control (as
defined below) occurs, the Employee is employed by SRA (or successor thereto)
immediately prior to such Change of Control and, as a result of such Change in
Control, either:

 

  (i) SRA Becomes Subsidiary and No Employment Offer: SRA (or successor thereto)
becomes a subsidiary of the acquiring entity or an affiliate of the acquiring
entity and the Employee is not offered (or does not otherwise retain) the
position (regardless of actual title) having substantially all of the material
responsibilities of Chief Financial Officer of the entity that is the ultimate
parent of SRA (or successor thereto) or of an Operating Sector Leader of such
entity, SRA or successor thereof; or

 

  (ii)

SRA Does Not Become Subsidiary and No Employment Offer or Retention: The
preceding clause (i) does not apply, but the Employee is

 

- 3 -



--------------------------------------------------------------------------------

 

not offered (or does not otherwise retain) the position (regardless of actual
title) having substantially all of the material responsibilities of Chief
Financial Officer or of an Operating Sector Leader of SRA (or its successor) as
of the date of the Change in Control;

 

       then either:

 

  (iii) Division Level or Similar Employment Offer; 80%/20% Vesting: If in
connection with such Change in Control the Employee nonetheless is offered (or
otherwise retains) the position (regardless of actual title) having
substantially all of the material responsibilities of either (x) Chief Financial
Officer of an entity or division of annual revenue size equal or greater than
that of SRA immediately prior to the Change in Control or (y) an Operating
Sector Leader of a sector of annual revenue size roughly comparable to or
greater than that of an SRA sector immediately prior to the Change in Control,
then eighty percent (80%) of the unvested nonqualified (or nonstatutory) stock
options and shares of restricted stock held by the Employee as of the date of
such Change in Control shall vest in full as of the date of the Change in
Control, and, provided the Employee remains employed by SRA or successor thereto
as of the one-year anniversary date of the Change in Control, the remaining
twenty percent (20%) of such unvested nonqualified (or nonstatutory) stock
options and shares of restricted stock held by the Employee as of the date of
such Change in Control shall vest in full as of such one-year anniversary date
of the Change in Control; or

 

  (iv) No Division Level or Similar Employment Offer/100% Vesting: In any case
in which (iii) above is not applicable, all of the nonqualified (or
nonstatutory) stock options and shares of restricted stock held by the Employee
as of the date of a Change in Control shall vest in full as of the date of the
Change in Control.

 

  (f) For the purpose of this Agreement, “Change in Control” shall mean any of
the following:

 

  (i) New Significant Shareholder: Any Person (such term being used herein with
the same meaning as defined in Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended to include syndicates or groups) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of SRA representing thirty-five percent (35%) or more of the combined
voting power of then outstanding securities of SRA; provided, however, that:

 

  (A)

such Person shall not include (w) SRA or any subsidiary of SRA, (x) a
corporation or other entity owned, directly or indirectly, by the shareholders
of SRA in substantially the same proportions as their

 

- 4 -



--------------------------------------------------------------------------------

 

ownership of SRA, (y) an employee benefit plan (or related trust) sponsored or
maintained by SRA or any subsidiary of SRA, or (z) Ernst Volgenau, William Brehm
or any “Permitted Transferee” (used herein as defined in the Amended and
Restated Certificate of Incorporation of SRA International, Inc.) of either
Mr. Volgenau or Mr. Brehm so long as such transferee continues to so qualify as
a Permitted Transferee; and

 

  (B) no crossing of such 35% threshold shall be a “Change in Control” if it is
caused (x) solely as a result of an acquisition by SRA of its voting securities
or (y) solely as a result of an acquisition of voting securities of SRA directly
from SRA, in either case until such time thereafter as such Person acquires
additional voting securities other than directly from SRA, and, after giving
effect to such transaction, such Person owns securities representing 35% or more
of the combined voting power of then outstanding securities of SRA;

 

  (ii) Material Change in Board of Directors: Individuals who, as of the date
hereof, constitute the Board of Directors of SRA (the “Board”; such individuals
being referred to as the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by SRA
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934 (the “34 Act”)
relating to the election of the directors of SRA) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

  (iii)

Merger or Asset Sale and Material Change in Shareholders and Board: A merger,
consolidation, reorganization or share exchange, or sale of all or substantially
all of the assets, of SRA, unless, immediately following such transaction, all
of the following shall apply: (A) all or substantially all of the beneficial
owners of SRA immediately prior to such transaction will beneficially own in
substantially the same proportions, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such transaction (including, without
limitation, a corporation or other entity which, as a result of such
transaction, owns SRA or all or substantially all of the SRA assets, either
directly or through one or more subsidiaries) (the “Successor Entity”), (B) no
Person (other than Ernst Volgenau, William Brehm or any Permitted Transferee of
either Mr. Volgenau or Mr. Brehm so long as such transferee continues to so
qualify as a Permitted Transferee) will be the beneficial owner, directly or

 

- 5 -



--------------------------------------------------------------------------------

 

indirectly, of 35% or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, and (C) at least a majority of the
members of the board of directors of the Successor Entity will be Incumbent
Directors.

 

       All terms used in this Section shall be interpreted in a manner
consistent with the ‘34 Act.

 

4. TERMINATION: The Employee’s employment with SRA may be terminated by either
party as set forth below.

 

  (a) Termination for Cause by SRA: SRA may immediately terminate the Employee’s
employment if any of the following events of “cause” shall occur, and in that
event shall have no further responsibility to the Employee other than payment of
wages earned prior to the termination of his employment: (i) a breach by the
Employee of any of the terms and conditions of this Agreement; (ii) any
allegation reasonably deemed by SRA to be credible of, or other circumstances
reasonably believed by SRA to constitute, any of the following: an act of fraud,
embezzlement, misappropriation of assets, dishonesty or disloyalty by the
Employee, Employee’s noncompliance with any state or federal law, rule or
regulation (including, without limitation, any law relating to protection of
civil rights or against discrimination), a crime or misdemeanor by Employee
(including any involving moral turpitude), Employee’s negligence or misconduct
in performing his duties or obligations, Employee’s disregard for or breach of
any SRA polices or procedures, an Employee public action or statement that may
harm SRA reputation or SRA relationship with any of its customers, shareholders
or employees, or Employee’s retaliation against any SRA employee or other person
for alleging violation of any laws or SRA policies or procedures; or (iii) the
failure to maintain the Employee’s eligibility for the government clearances
required to perform his duties.

 

  (b) Termination Without Cause by SRA: SRA may terminate the Employee’s
employment with SRA for any reason other than those set forth in the preceding
subsection by providing the Employee with fourteen (14) days notice of
termination.

 

  (c) Voluntary Termination by the Employee: The Employee may voluntarily
terminate this Agreement upon at least ninety (90) days advance written notice.

 

  (d) Termination for Good Reason by Employee: For purposes of this Agreement,
the Employee’s termination of his employment with SRA shall be deemed to be for
“Good Reason” if the Employee shall show any of the following has occurred:

 

  (i) A clear and material diminution in both the Employee’s direct reporting
relationship and general managerial authorities as contemplated by Section 2 of
this Agreement; or

 

- 6 -



--------------------------------------------------------------------------------

  (ii) A material change in the Employee’s principal place of employment such
that the Employee’s commuting distance as of the date of this Agreement
increases by more than fifty (50) miles.

 

       Employee must give SRA written notice of any Good Reason termination of
employment. Such notice must be given within thirty (30) days following his
knowledge of the first occurrence of a Good Reason circumstance set forth above.
Such notice must specify which of the circumstances set forth above the Employee
is relying on and the particular action(s) or inaction(s) giving rise to such
circumstance. The Good Reason termination shall not be effective if, within
ninety (90) days of SRA receipt of such notice, SRA remedies the circumstance(s)
giving rise to the notice, or if the Employee’s Termination Date does not occur
within thirty (30) days after the end of the ninety (90)-day period provided to
SRA to remedy the circumstances giving rise to the notice.

 

  (e) Death or Disability of Employee: In the event of the Disability of the
Employee during his employment with SRA, SRA shall have the right to terminate
his employment and this Agreement on fourteen (14) days’ advance written notice.
“Disability” means a physical or mental impairment which prevents, or can
reasonably be expected to prevent, the Employee from performing the essential
functions of his position for a total of ninety (90) calendar days, as
determined by SRA.

 

       In the event of the Death of the Employee during his employment with SRA,
the Employee’s employment will immediately cease.

 

  (f) Return of Documents: In the event of termination of this Agreement for any
reason, the Employee agrees to immediately return to SRA all property, documents
or other written materials and the like which SRA may have furnished to the
Employee or the Employee may have developed or obtained in connection with his
activities hereunder, so that none of the foregoing items or copies thereof
shall remain in the Employee’s possession. It is understood that all property,
products, client information, contracts and materials supplied to the Employee
by SRA, or obtained by the Employee in the performance of his duties, are to
remain, at all times, the property solely of SRA.

 

  (g) Termination Date: As used in this Agreement, “Termination Date” means
(i) if the Employee’s employment is terminated because of death, the date of the
Employee’s death, (ii) if the Employee’s employment terminates for any other
reason, the date the Employee “separates from service” from SRA, as defined
under Section 409A of the Internal Revenue Code (“Section 409A”) and Treas. Reg.
§ 1.409A-1(h).

 

- 7 -



--------------------------------------------------------------------------------

5. BENEFITS UPON TERMINATION:

 

  (a) Termination for Cause by SRA, Voluntary Termination by Employee, and Death
or Disability of Employee: If the Employee’s employment with SRA should
terminate under Section 4(a), (c) or (e) above, then:

 

  (i) Within 60 days following the Employee’s Termination Date (or, if earlier,
on such date as required by applicable law), the Employee shall receive all
wages earned prior to the termination of his employment, less such deductions
and withholdings as are required by applicable law and any additional amounts as
are requested by the Employee;

 

  (ii) Within 60 days following the Employee’s Termination Date (or, if earlier,
on such date as required by applicable law), the Employee shall receive all
accrued but unused personal leave;

 

  (iii) The Employee may elect to continue health, dental and vision insurance
coverage in accordance with the Consolidated Omnibus Budget and Reconciliation
Act of 1986, as amended (“COBRA”); and

 

  (iv) If the Employee is eligible and has participated in the Deferred
Compensation Plan, the Employee may receive such deferred compensation, to be
distributed according to the Deferred Compensation Plan.

 

  (b) Termination Without Cause by SRA and Termination for Good Reason by
Employee: If the Employee’s employment with SRA should terminate under
Section 4(b) or (d) above, then:

 

  (i) The Employee shall receive all of the benefits described in Section 5(a)
above in the times and manner stated therein;

 

  (ii) Subject to Section 5(c), the Employee shall receive any portions of the
annual cash bonuses conditionally awarded but as yet unpaid to the Employee
under the Company’s annual cash incentive plan for the Company’s two completed
fiscal years prior to such Termination Date as a lump sum within the 15-day
period beginning immediately after the Release Payment Date as defined in
Section 5(c) below; and

 

  (iii)

Subject to Section 5(c), the Employee shall receive twelve (12) months of
(a) monthly base salary, together with (b) a monthly amount equal to cost (based
on the Employee’s level of health, vision and dental insurance coverages as of
the Termination Date and current insurance rates therefor) of COBRA premiums,
such payment to commence on the next immediate payroll date following the
Release Payment Date and payable over twelve (12) months in accordance with SRA
normal payroll practices as in effect on the date that this Agreement is first
executed by both parties (or, in the event such payroll practices change, in
accordance with such new payroll

 

- 8 -



--------------------------------------------------------------------------------

 

practices, provided that any such change in payroll practices does not result in
any payment being accelerated or delayed by more than thirty (30) days), subject
to any deductions and withholdings as are required by applicable law and such
additional tax withholdings and similar amounts as are requested by the
Employee. For purposes of this provision, the amount of the “monthly base
salary” shall be the amount of monthly base salary that the Employee was
receiving on the Termination Date.

 

  (c)

As a condition to entitlement to any payment under Section 5(b)(ii) and (iii),
the Employee must execute and deliver to SRA a release in the form of Attachment
A hereto (the “Release”) not later than the thirtieth (30th) day following the
Employee’s Termination Date and must not have revoked such Release on or before
the date payments are to be made under Section 5(b)(ii) and (iii). As used in
this Agreement, the “Release Payment Date” means the forty-fifth (45th) day
following the Employee’s Termination Date.

 

  (d) Notwithstanding anything to the contrary herein, if a payment or benefit
under this Agreement is due to a “separation from service” for purposes of the
rules under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and the Employee is determined to be a “specified
employee” (as determined under Treas. Reg. § 1.409A-1(i) and related procedures
of SRA), such payment shall, to the extent necessary to comply with the
requirements of Section 409A, be made on the later of (a) the date specified by
the foregoing provisions of this Agreement and (b) the earlier of (x) the date
that is six months after the date of the Executive’s separation from service or
(y) the Executive’s death. To the extent permitted under Section 409A, each
payment (including the provision of taxable benefits) provided under
Section 5(b)(ii) and (iii) shall be deemed to be a separate payment for purposes
of Section 409A. If any payments provided under Section 5(b)(ii) and (iii) would
otherwise constitute deferred compensation subject to Section 409A of the Code,
such payments shall not constitute deferred compensation for purposes of
Section 409A to the extent such payments, determined in order by date of
payment, do not exceed the maximum amount calculated in respect of the Employee
under the “two times” rule of Treas. Reg. § 1.409A-1(b)(9)(iii).

 

  (e) In connection with any termination of the Employee’s employment with SRA,
SRA shall have no liability of any kind except as expressly provided herein.

 

6. NONDISCLOSURE OF SRA INFORMATION: The Employee understands that, for purposes
of this Agreement, Proprietary Information (“Proprietary Information”) means any
and all confidential or proprietary information or trade secrets of SRA,
including, but not limited to, third party information provided to SRA on a
confidential basis, and any confidential or proprietary information of SRA
pertaining to:

 

  (a)

Product and services sales or marketing information such as SRA technical,
management, or cost proposals; bid or proposal information and strategies;
capture plans; indirect cost structure rates; product or services plans,

 

- 9 -



--------------------------------------------------------------------------------

 

specifications, and associated software; price lists; current or potential
client information including names, addresses, identifying information, special
needs, purchasing practices, relationship history, contracts and sales
agreements; and competitive analyses including future market and product
direction;

 

  (b) Corporate information such as strategic business plans; operating and
financial plans; business plans; financial reports; cost accounting reports;
indirect budgets, proposal budgets; DCAA budget submissions; contract analysis
summaries; revenue recognition reports; telephone lists; other employees’
salaries data; administrative policies and procedures; employee rosters;
organization charts; and all company policies and procedures;

 

  (c) Technical information including software code and documentation; data
mining algorithms and techniques; patterns, thresholds and values; and all forms
of research and development, including but not limited to information related to
abandoned or failed technologies or products; and

 

  (d) All information which is not generally known to the public or within the
industry or trade in which SRA competes and that gives SRA any advantage over
its competitors, and all physical embodiments of that information in any
tangible form, whether written or machine-readable in nature.

Proprietary Information does not include the Employee’s prior inventions,
products, patents or copyrights or academic information generated by the
Employee using only non-SRA data. In addition, Proprietary Information does not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by the Employee, (ii) was within the
Employee’s possession (as proven by the Employee) prior to its being furnished
to him by or on behalf of SRA, provided that the source of such information was
not bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, SRA or any other party with respect
to such information, or (iii) becomes available to the Employee on a
non-confidential basis from a source other than SRA or any of its
representatives, provided that such source is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, SRA or any other party with respect to such information.

For the duration of and after the termination of the Employee’s employment with
SRA, the Employee agrees not to disclose, transfer, remove, copy or use,
directly or indirectly, any Proprietary Information for any purpose other than
in the performance of his duties for SRA. The Employee understands and agrees
that disclosures authorized by SRA for the benefit of SRA must be made in
accordance with SRA policies and practices designed to maintain the
confidentiality of Proprietary Information. Further, the Employee agrees to use
all reasonable measures to prevent the unauthorized use of Proprietary
Information by others.

The Employee agrees to not use or rely on the confidential or proprietary
information or trade secrets of a third party in the performance of his work for
SRA except when obtained through lawful means such as contractual teaming
agreements, purchase of

 

- 10 -



--------------------------------------------------------------------------------

copyrights, or other written permission for use of such information. The
Employee shall obtain prior written consent from an authorized officer of SRA
for any article he submits for publication or any public speech he delivers that
contains information related to SRA business or that identifies the Employee as
a representative of SRA.

 

7. NONCOMPETITION: The Employee agrees that if his employment with SRA
terminates for any reason, then for a period of one (1) year from the
Termination Date, he will not accept employment or perform services anywhere
within the United States, directly or indirectly, whether paid or unpaid, alone
or as an owner, member, manager, partner, officer, employee, director, investor,
lender, consultant or independent contractor of any entity, where such
employment or services are (1) substantially similar to the functions and duties
he performed as Chief Financial Officer or an Operating Sector Leader of SRA,
and (2) provided for or on behalf of any entity that is in competition, directly
or indirectly, with SRA provision of products and services, or with its efforts
to develop and market products and services as of the Termination Date. The
Employee expressly acknowledges and agrees that the restrictions set forth are
reasonable, in terms of scope, duration, geographic area, and otherwise; that
the protections afforded to SRA are necessary to protect its legitimate business
interests and are not unreasonable with respect to the Employee’s future
opportunities; and that his agreement to observe such restrictions form a
material part of the consideration for this Agreement and his association with
SRA.

 

8. NONSOLICITATION; NONDISPARAGEMENT: For a period of two (2) years after the
Termination Date, the Employee will not directly or indirectly (a) solicit
(i) any employee of SRA or any of its subsidiaries or affiliates to discontinue
that person’s employment relationship with SRA or such entity, or (ii) any
independent contractor, vendor, customer or client of SRA or any of its
subsidiaries or affiliates to terminate that person’s existing contractual
relationship with SRA or such entity; or (b) make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of SRA, its subsidiaries or affiliates or any
officer or director thereof, except that this provision shall not be interpreted
to prevent Executive from testifying in response to a subpoena.

 

9. INSIDER TRADING POLICY: For a period of three (3) months after the
Termination Date, the Employee will continue to abide by the SRA Insider Trading
Policy, including the Trading Window restrictions provided for therein.

 

10. WITHHOLDING FUNDS: In the event that the Employee shall owe an obligation of
any type whatsoever to SRA at any time during or after the termination of
employment hereunder, then, subject to any mandatory provisions of law, the
Employee expressly authorizes SRA to withhold or deduct an amount equal to said
obligation from any wages due to the Employee back from SRA. For purposes of
this provision, wages shall mean any remuneration, compensation, bonus,
commission, and/or fringe benefit provided in return for services provided by
the Employee.

 

- 11 -



--------------------------------------------------------------------------------

11. SECTION 409A: This Agreement is intended to comply with the requirements of
Section 409A (including the exceptions thereto), to the extent applicable, and
SRA shall administer and interpret this Agreement in accordance with such
requirements. Notwithstanding any other provision hereof, if any provision of
this Agreement conflicts with the requirements of Section 409A, the requirements
of Section 409A shall supersede any such provision. In no event whatsoever shall
SRA be liable for any additional tax, interest or penalties that may be imposed
on the Employee by Section 409A or any damages for failing to comply with
Section 409A.

 

12. ENTIRE AGREEMENT: This Agreement constitutes the entire understanding of the
parties and supersedes any prior written or oral understandings or agreements of
the parties (including, without limitation, that certain letter dated May 12,
2009, from the SRA President and CEO and accepted by the Employee). No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by any party hereto. No change,
modification, amendment or addition shall be valid, unless set forth in writing
and signed by the party against whom enforcement of any such change,
modification, amendment or addition is assigned.

 

13. SEVERABILITY: If any section or clause of this Agreement is held invalid,
unenforceable, void, illegal or contrary to public policy, the remaining
provisions of this Agreement shall be unaffected and shall remain fully
enforceable. The parties hereto shall use best efforts to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business, and other
purposes of such void or unenforceable provision.

 

14. NON-WAIVER: No failure or delay by any party to this Agreement in exercising
any right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and in addition to any
rights or remedies provided by law or available in equity.

 

15. SUCCESSORS AND ASSIGNS: All covenants, agreements, representations and
warranties set forth in this Agreement are binding on and shall inure to the
benefit of the parties hereto, as well as their respective successors, assigns,
heirs, representatives, agents and employees. Notwithstanding the foregoing, the
Employee expressly acknowledges that SRA has the right to assign this Agreement
to any acquiring company or entity that purchases SRA or its assets and
expressly consents to being bound by this Agreement in the event of such
assignment.

 

16. NOTICES: Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party may have
substituted by notice pursuant to this Section:

TO SRA:

 

- 12 -



--------------------------------------------------------------------------------

SRA International, Inc.

4350 Fair Lakes Court

Fairfax, VA 22033

Attention: General Counsel

TO EMPLOYEE:

Richard J. Nadeau

1910 Ballycor Drive

Vienna, VA 22182

 

17. GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without giving any effect to any conflict
of law provisions thereof. This Agreement is intended to comply with
Section 409A and shall be interpreted to effectuate that intent.

 

18. ARBITRATION: Any controversy, claim, or dispute arising out of or relating
to this Agreement, or the breach thereof, or the termination thereof, including
any claims under federal, state, or local law, shall be resolved by arbitration
before a single arbitrator to be held in Fairfax, Virginia, in accordance with
the rules of the American Arbitration Association governing employment disputes.
Any award rendered by the arbitrator shall be final and binding, and judgment
upon the award may be entered in any court having jurisdiction thereof. In
connection with any award, the arbitrator shall identify a “non-prevailing
party.” Such nonprevailing party shall be solely responsible for all costs
charged by the American Arbitration Association or the arbitrator in connection
with the arbitration, and the prevailing party shall be reimbursed for any
amounts advanced therefore, including without limitation fixing fees,
administrative fees, and out-of-pocket costs charged by the American Arbitration
Association, as well as witness fees and reasonable attorneys’ fees. To the
extent such payments to the Employee are subject to Section 409A, they shall be
made in the form and manner established by the arbitrator and consistent with
the requirements of Section 409A and Treasury Regulation 1.409A-3(i)(1)(iv)(A).

 

19. CONSENT TO JURISDICTION: The parties hereto expressly consent to the
jurisdiction of the courts of Virginia to resolve any and all issues arising
under this Agreement, including, but not limited to, its construction and
enforcement and hereby waive any right that they might have to object to
jurisdiction or venue within such court or any defense based on the doctrine of
forum non conveniens.

 

20. INJUNCTIVE RELIEF: In addition to any other remedies that may be available
at law, it is mutually understood by the parties hereto that any breach of the
terms of this Agreement will result in irreparable injury to the other
non-breaching parties, such as to entitle each such non-breaching party to
equitable relief, including, but not limited to, injunctive relief or the
specific enforcement of this Agreement, as is appropriate.

 

21. COUNTERPARTS: This Agreement may be executed in one or more counterparts,
each of which shall for all purposes, be deemed to be an original and all of
which when taken together shall constitute the same instrument.

 

- 13 -



--------------------------------------------------------------------------------

WHEREFORE, the parties hereto have set their hands and seals as follows:

 

/s/ Richard J. Nadeau     May 14, 2009 Richard J. Nadeau     Date SRA
International, Inc.     /s/ Stanton D. Sloane     May 14, 2009

Stanton D. Sloane

President and CEO

    Date

 

- 14 -



--------------------------------------------------------------------------------

ATTACHMENT A

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter “Agreement”) is made
and entered into by and between Richard J. Nadeau (hereinafter “Employee”) and
SRA International, Inc. (hereinafter “Employer”).

WHEREAS, Employee and Employer entered into an Employment Agreement dated
May 13, 2009 (“Employment Agreement”) setting forth the terms and conditions of
Employee’s employment and conditioning payments and benefits upon termination on
executing this Agreement:

WHEREAS, Employee’s termination became effective and his employment terminated
on                     , 20[      ] (“Termination Date”);

WHEREAS, Employee and Employer desire to resolve and settle any matters between
them, including, without limitation, matters that might arise out of Employee’s
employment by Employer, and the termination thereof;

Now, therefore, in consideration of the foregoing, of the mutual promises herein
contained, of other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged by the parties, it is agreed as follows:

1. Upon the Effective Date of the Agreement (defined below), Employer shall pay
to Employee the payments and benefits described in Section 5(b)(ii) and (iii) of
the Employment Agreement at the times set forth in those subsections.

2. Employee hereby irrevocably and unconditionally releases, acquits, and
forever discharges Employer and each of Employer’s predecessors, successors,
assigns, agents, directors, trustees, officers, employees, representatives,
attorneys, divisions, direct and indirect parent companies, subsidiaries, and
affiliates (and agents, directors, officers, employees, representatives, and
attorneys of such divisions, parent companies, subsidiaries, and affiliates),
(hereinafter “Released Parties”) from any and all claims, rights, demands,
actions, liabilities, obligations, causes of action of any and all kinds, nature
and character whatsoever, known or unknown, arising at any time before
Employee’s execution hereof, whether based on: any employee welfare benefit or
pension plan governed by the Employee Retirement Income Security Act (“ERISA”),
as amended; the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended; the Older Worker Benefit Protection
Act, as amended; the Americans With Disabilities Act (“ADA”), as amended; the
Fair Labor Standards Act, as amended; any other comparable federal, state, or
local laws regarding employment discrimination; any negligent or intentional
tort; any contract (implied, oral, or written); or any other theory of recovery
under



--------------------------------------------------------------------------------

federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Employee may now have or may have had, arising from or in any way
whatsoever connected with Employee’s prior employment or contacts with Employer
or the Released Parties whatsoever. Employee specifically agrees that this
Agreement extends to claims which Employee does not know or suspect to exist in
Employee’s favor and which, if Employee did know to exist, would have materially
affected this Agreement with Employer.

3. Employee will not cause or encourage any future legal proceedings to be
maintained or instituted against any of the Released Parties, and will not
participate in any manner in any legal proceedings against any of the Released
Parties, with respect to any claims released under Section 2, above, except as
required by law. Employee agrees that he will not accept any remedy or recovery
arising from any charge filed or proceedings or investigation conducted by the
EEOC or by any state or local human rights or employment rights enforcement
agency relating to any of the matters released in this Agreement.

4. Employee represents that he has been provided with all leave to which he may
have been entitled under the Family and Medical Leave Act, and he has been paid
all wages (including overtime, if applicable) to which he is entitled under the
Fair Labor Standards Act (or any similar state or local laws). Employee further
represents that as of the Retirement Date, he is not suffering from a
work-related injury and that he has not failed to report a work-related injury
to Employer.

5. ADEA Waiver/ Older Workers Benefit Protection Act Provision

(a) Employee acknowledges that he has been given the opportunity to consult an
attorney of her choice before signing this Agreement.

(b) Employee acknowledges that he has been given the opportunity to review and
consider this Agreement for twenty-one (21) days before signing it and that, if
he has signed this Agreement in less than that time, he has done so voluntarily
in order to obtain sooner the benefits of this Agreement.

(c) Employee further acknowledges that he may revoke this Agreement within seven
(7) days of signing it, provided that this Agreement will not become effective
until such seven day period has expired. To be effective, any such revocation
must be writing and delivered to Employer’s principal place of business by the
close of business on the seventh day after signing and must expressly state
Employee’s intention to revoke the Agreement. The eighth day following
Employee’s execution hereof shall be deemed the “Effective Date” of this
Agreement.

(d) The parties also agree that the release provided by Employee in this
Agreement does not include claims under the ADEA arising after the date Employee
signs this Agreement.

(e) Employee further acknowledges and agrees that the consideration and

 

16



--------------------------------------------------------------------------------

benefits he is to receive under this Agreement exceed the consideration and
benefits to which he would otherwise be entitled upon his termination from
employment with Employer.

6. Employee certifies that all Employer property has been turned over to
Employer including any and all documents, files, computer records, or other
materials belonging to, or containing confidential or proprietary information
obtained from Employer that are in Employee’s possession, custody, or control,
including any such materials that may be at Employee’s home.

7. This Agreement sets forth the entire agreement between Employer and Employee
and fully supersedes any and all prior agreements or understandings between
Employer and Employee pertaining to the subject matter hereof, except that the
terms of the Employment Agreement shall remain in full force and effect.

8. The Agreement shall be governed by the laws of Virginia, without giving
effect to conflict of laws principles, and any disputes under this Agreement
shall be governed by the arbitration clause in Section 18 of the Employment
Agreement.

9. Employee acknowledges that he has read each and every paragraph and section
of this Agreement and that he understands his rights and obligations under this
Agreement.

10. The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL

 

17



--------------------------------------------------------------------------------

KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by its
duly authorized officer, and Employee has executed this Agreement, on the
date(s) set forth below.

 

  

Richard J. Nadeau

Date:

 

SRA INTERNATIONAL, INC. By:        

Name:

Title:

      Date:

 

18